Title: To James Madison from George W. Erving, 31 March 1804 (Abstract)
From: Erving, George W.
To: Madison, James


31 March 1804, London. No. 32. “I have the honor to acknowledge the receipt of your letter of January 18. instructing me to correspond in future with the Secretary of the Treasury and to pursue his directions respecting all Monies which I have or hereafter may receive on account of the United States, & to settle my official Accounts with him.” Adds in a postscript that he encloses a copy of the convention with Sweden [not found]. In a second postscript, dated 3 Apr. 1804, adds: “Monsr. Beaulieu an officer in the Army during the Revolution who has been severely wounded & has a pension of 100 Ds now resides in this country. His circumstances are extremely narrow, & he is reduced to the necessity of teaching French for a subsistance.… I take the liberty therefore of requesting on his part that the Minister, or consul here for the time being may be authorized to pay his pension to him …; for at present he is exposed to delays & disappointments … & to a loss on exchange, & the payment of commission to his Agent in America for receiving, which make a serious deduction from his small allowance.”
  

   
   RC (DNA: RG 59, CD, London, vol. 9). 2 pp.; in a clerk’s hand, signed and with second postscript by Erving; docketed by Wagner as received 30 June.



   
   Letter not found.



   
   The State Department evidently forwarded this request to Gallatin, who replied: “The recommendation requested for C. Beaulieu cannot be granted without legislative authority; because the annual appropriation being only for 100 dollars, the loss on exchange must necessarily fall on him—and because if complied with, it would throw on the treasury the risk of the bills themselves. This last objection cannot be removed. But generally there is no reason why we should take the trouble of paying in Europe in that case more than in any other. Public creditors of any description might apply in same manner” (ibid.; 1 p.; undated; addressee not indicated; filed between 4 Feb. and 7 Mar. 1804).


